 1                                                  THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   GREG KELLY and ROBIN KELLY,                )
     Michigan residents; AVATAR2026             )
 9   HOLDINGS, INC., a Michigan corporation; )
     THOMAS CUTHBERT, a Minnesota               )
10   resident; LAURA CHARBONEAU, a              )
     Minnesota resident; MIDWEST BEAUTY, )
11   INC., a Minnesota corporation; ON CALL     )
     ENTERPRISES, INC., a Georgia corporation; )
12   and MIVAS, LLC, an Idaho limited liability )
     company,                                   )
13                                              )
                                 Franchisees,   )
14                                              )
              v.                                )    Case No. 2:17-cv-00547-TSZ
15                                              )
     SEVA BEAUTY, LLC, an Illinois limited      )    STIPULATION AND ORDER
16   liability company; and VASILIOS            )    DISMISSING CERTAIN CLAIMS
     MANIATIS, an Illinois resident,            )
17                                              )
                                 Defendants.    )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
                                                )
21                                              )
                                                )
22                                              )
                                                )
23                                              )
                                                )
24                                              )
                                                )
25                                              )
                                                )
26                                              )
                                                )
27
                                                                          LANE POWELL PC
     STIPULATION AND ORDER DISMISSING CERTAIN                      1420 FIFTH AVENUE, SUITE 4200
                                                                            P.O. BOX 91302
     CLAIMS - 1                                                       SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                     206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
 1                           STIPULATION OF DISMISSAL OF CERTAIN CLAIMS

 2            Pursuant to Fed. R. Civ. P. 41(a)(1)(A), the parties stipulate and agree that Plaintiff

 3   Mivas, LLC dismisses its claims against Defendants SEVA Beauty, LLC and Vasilios Maniatis

 4   with prejudice and without costs, expenses, or attorney’s fees awarded to any party.

 5            The parties further agree and stipulate that the following order may be entered

 6   immediately without further notice of presentation.

 7            RESPECTFULLY SUBMITTED this 8th day of October, 2018.

 8
     DATED this 8th day of October, 2018.               DATED this 8th day of October, 2018.
 9
     LANE POWELL PC                                     CHENG COHEN LLC
10
     By /s/ Daniel A. Kittle                            By: s/ Fredric A. Cohen
11
     Randall P. Beighle, WSBA No. 13421                 Fredric A. Cohen (IL #6198606)
12   Daniel A. Kittle, WSBA No. 43340                   311 N. Aberdeen Street, Suite 400
     1420 5th Ave Ste 4200                              Chicago, Illinois 60607
13   PO Box 91302                                       Telephone: (312) 243-1701
     Seattle, WA 98111-9402                             Fax: (312) 277-3961
14   Telephone: (206) 223-7000                          E-mail: fredric.cohen@chengcohen.com
15   Fax: (206) 223-7107                                Admitted pro hac vice
     Email: BeighleR@LanePowell.com
16   KittleD@LanePowell.com                             -and-

17   Attorneys for Plaintiffs                           HEURLIN, POTTER, JAHN, LEATHAM,
                                                        HOLTMANN & STOKER, P.S.
18
19                                                      s/ John R. “Rick” Potter
                                                        John R. “Rick” Potter, WSBA #6834
20                                                      211 E. McLoughlin Boulevard, Suite 100
                                                        Vancouver, WA 98663
21                                                      Telephone: (360) 750-7547
                                                        Fax: (360) 750-7548
22                                                      E-mail: jrp@hpl-law.com
23
                                                        Attorneys for Defendants
24

25

26

27
                                                                                 LANE POWELL PC
     STIPULATION AND ORDER DISMISSING CERTAIN                             1420 FIFTH AVENUE, SUITE 4200
                                                                                   P.O. BOX 91302
     CLAIMS - 2                                                              SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                            206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
 1                                               ORDER

 2            IT IS SO ORDERED.

 3            Dated this 11th day of October, 2018.

 4

 5
                                                       A
                                                       Thomas S. Zilly
 6                                                     United States District Judge
 7
     Presented by:
 8
     DATED this 8th day of October, 2018.             DATED this 8th day of October, 2018.
 9
     LANE POWELL PC                                   CHENG COHEN LLC
10
     By /s/ Daniel A. Kittle                          By: s/ Fredric A. Cohen
11   Randall P. Beighle, WSBA No. 13421               Fredric A. Cohen (IL #6198606)
     Daniel A. Kittle, WSBA No. 43340                 311 N. Aberdeen Street, Suite 400
12   Aaron Schaer, WSBA No. 52122                     Chicago, Illinois 60607
13   1420 5th Ave Ste 4200                            Telephone: (312) 243-1701
     PO Box 91302                                     Fax: (312) 277-3961
14   Seattle, WA 98111-9402                           E-mail: fredric.cohen@chengcohen.com
     Telephone: (206) 223-7000                        Admitted pro hac vice
15   Fax: (206) 223-7107
     Email: BeighleR@LanePowell.com                   -and-
16   KittleD@LanePowell.com
17   SchaerA@LanePowell.com                           HEURLIN, POTTER, JAHN, LEATHAM,
                                                      HOLTMANN & STOKER, P.S.
18   Attorneys for Plaintiffs
                                                      s/ John R. “Rick” Potter
19                                                    John R. “Rick” Potter, WSBA #6834
                                                      211 E. McLoughlin Boulevard, Suite 100
20                                                    Vancouver, WA 98663
21                                                    Telephone: (360) 750-7547
                                                      Fax: (360) 750-7548
22                                                    E-mail: jrp@hpl-law.com

23                                                    Attorneys for Defendants
24

25

26

27
                                                                              LANE POWELL PC
     STIPULATION AND ORDER DISMISSING CERTAIN                          1420 FIFTH AVENUE, SUITE 4200
                                                                                P.O. BOX 91302
     CLAIMS - 3                                                           SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                         206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
